                                                                IT IS ORDERED
                                                                Date Entered on Docket: May 30, 2019




                                                                ________________________________
                                                                The Honorable Robert H Jacobvitz
                                                                United States Bankruptcy Judge

______________________________________________________________________
                                   UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF NEW MEXICO
  IN RE:

  ANGELEEN VERONICA SAIZ

                    Debtor.                                       Case No. 13-17-13063-JA

                 STIPULATED ORDER MODIFYING THE AUTOMATIC STAY
                 AND PROVIDING FOR THE ABANDONMENT OF PROPERTY

           This matter came before the Court on the Motion for Relief from Automatic Stay for the

  Abandonment of Property to Nationstar Mortgage LLC D/B/A Mr. Cooper, filed on November

  14, 2018, (DOC 59) (the “Motion”) by Nationstar Mortgage LLC D/B/A Mr. Cooper

  (“Nationstar”), and the Debtor’s Response to Motion for Relief (the “Objection”) filed on

  November 30, 2018 (DOC 64). The Court, having reviewed the record, the Motion, the

  Objection and being otherwise sufficiently informed, FINDS:

            a.      On November 14, 2018, Nationstar served the Motion and a notice of the Motion

  (the “Notice”) on Ronald E Holmes, Attorney for Debtor and Tiffany M. Cornejo, Trustee (the

  “Trustee”) by use of the Court’s case management and electronic filing system for the

  transmission of notices, as authorized by Fed.R.Civ.P. 5(b)(3) and NM LBR 9036-1, and on the



  7952-1320-FFBB 6806917.doc mdb
  Case 17-13063-j13                Doc 72   Filed 05/30/19   Entered 05/30/19 10:58:03 Page 1 of 6
Debtor, Angeleen Veronica Saiz, by United States first class mail, in accordance with

Bankruptcy Rules 7004 and 9014.

         b.       The Motion relates to the property located at 10836 Fort Point Lane NE

Albuquerque, New Mexico 87123, more fully described as:

                  Lot numbered One Hundred Thirty-three (133) of THE PRESIDIO,
                  UNIT 2A being a Replay of Tracts D and J-2a of The Presidio, Unit
                  1, and Tracts E-1, H-1 and R-1 of the Presidio, Unit 2, City of
                  Albuquerque, Bernalillo County, New Mexico, as the same is
                  shown and designated on the Play thereof, filed in the Office of the
                  County Clerk of Bernalillo County, New Mexico, on August 11,
                  2010, in Book 20100, Page 99, as Document No. 2010081179.

including any improvements, fixtures, and attachments, such as, but not limited to, mobile homes

(the “Property”). If there is a conflict between the legal description and the street address, the

legal description shall control.

         c.       The Notice provided for an objection deadline of 21 days from the date of service

of the Notice, to which three days was added pursuant to Bankruptcy Rule 9006(f);

         d.       The Notice was sufficient in form and content;

         e.       The objection deadline expired on December 10 2018;

         f.       On November 30, 2018 the Debtor filed an Objection to the Motion;

         g.       As of May 10, 2019 no other party in interest, filed an objection to the Motion;

         h.       The Court being advised of both the Debtors’ and the Trustee’s consent to the

relief requested herein and their approval as to the form of this Order; and the Court having

considered Nationstar’s Motion, now enter this Order modifying the automatic stay and

providing for the abandonment of property in the event of default.

         The parties stipulate and agree to the following terms:




7952-1320-FFBB 6806917.doc mdb                        2
Case 17-13063-j13                Doc 72   Filed 05/30/19   Entered 05/30/19 10:58:03 Page 2 of 6
         1.       The Debtor will cure the post-petition payment amounts due on Nationstar’s Note

(the “Note”) and Deed of Trust for January 1, 2019 through May 1, 2019, being five (5)

payments of $1,277.10 minus a suspense of ($1,160.79), for a total post-petition payment

arrearage amount through May 10, 2019 of $5,224.71.

         2.       The first payment of $870.81 is due by June 15, 2019, the second payment of

$870.78 is due by July 15, 2019, the third payment of $870.78 is due by August 15, 2019, the

fourth payment of $870.78 is due by September 15, 2019, the fifth payment of $870.78 is due by

October 15, 2019, and the final payment of $870.78 is due by November 15, 2019. Remittance

of full and timely payment amounts under this payment schedule will cure and satisfy the

current total post-petition payment arrearage amount of $5,224.71 by November 15, 2019.

These payments shall include the loan number and will be made in certified funds and will be

delivered to:

         Nationstar Mortgage LLC d/b/a Mr. Cooper
         PO Box 619094
         Dallas, TX 75261-9741

The Debtors shall continue to make their regular monthly mortgage payments in the current

amount of $1,277.10 as they come due (unless otherwise notified by Nationstar), commencing

with the June 1, 2019 payment and continuing thereafter.

         3.       In the event the Debtors fail to tender a payment as due and required by this

Order, the movant may file a Notice of Default with the Court, which will be mailed to the

Debtors and sent by electronic notification to Debtors’ counsel. The Debtors will have ten (10)

days from the filing of a Notice of Default to cure the default. The Debtors will only receive

two (2) such Notices. If the Debtors fail to cure the default within ten (10) days from the filing

of a Notice of Default, then upon the movant’s filing of an Affidavit of Default, the automatic




7952-1320-FFBB 6806917.doc mdb                        3
Case 17-13063-j13                Doc 72   Filed 05/30/19   Entered 05/30/19 10:58:03 Page 3 of 6
stay effectuated by Debtors’ bankruptcy filing will be lifted as ordered herein, so that Nationstar

may avail itself to the rights and remedies afforded under its Note and Mortgage, including but

not limited to the right to foreclose against the property if available under State Law.

         4.       In the event that the Debtors default a third time, the movant may

immediately proceed with the filing of its Affidavit of Default, thereby terminating the

automatic stay and abandoning the subject property as ordered herein, so that Nationstar

may avail itself to the rights and remedies afforded under its Note and Mortgage, including

but not limited to the right to foreclose against the property if available under State Law.

         5.       In the event the Debtors default and upon proper notice of the default to the

Trustee, the Trustee shall immediately cease making payments to Nationstar pursuant to the

Debtors’ Chapter 13 Plan, and future payments, if any, will only be made by the Trustee

pursuant to an Amended Proof of Claim filed by Nationstar for any unsecured deficiency

balance.

         IT IS, THEREFORE, THE ORDER OF THIS COURT:

         That in accordance with the above agreed upon terms, upon the movant’s filing of an

Affidavit of Default and pursuant to Section 362(d) of Title 11 of the United States Code (the

“Bankruptcy Code”), the automatic stay of Section 362(a) of the Bankruptcy Code is hereby

lifted as to the real property identified in Nationstar’s Note and Mortgage. Said property is

located at 10836 Fort Point Lane NE, Albuquerque, New Mexico 87123 (the “Property”), more

fully and completely described as:

                 Lot numbered One Hundred Thirty-three (133) of THE PRESIDIO,
                 UNIT 2A being a Replay of Tracts D and J-2a of The Presidio, Unit
                 1, and Tracts E-1, H-1 and R-1 of the Presidio, Unit 2, City of
                 Albuquerque, Bernalillo County, New Mexico, as the same is
                 shown and designated on the Play thereof, filed in the Office of the




7952-1320-FFBB 6806917.doc mdb                        4
Case 17-13063-j13                Doc 72   Filed 05/30/19   Entered 05/30/19 10:58:03 Page 4 of 6
                 County Clerk of Bernalillo County, New Mexico, on August 11,
                 2010, in Book 20100, Page 99, as Document No. 2010081179.

including any improvements, fixtures, and attachments, such as, but not limited to, mobile

homes. If there is a conflict between the legal description and the street address, the legal

description shall control.

         That upon default by the Debtors and proper notice of the default to the Trustee, the

Property is hereby abandoned pursuant to Section 554 of the Bankruptcy Code, and Nationstar

may avail itself to the rights and remedies afforded under the Note and Mortgage, including but

not limited to the right to foreclose against the Property if available under State Law.

         That upon default by the Debtors and proper notice of the default to the Trustee, the

Trustee shall cease making payments to Nationstar pursuant to Debtors’ Chapter 13 Plan, and

any future payment and/or deficiency owed by the Debtors to Nationstar after sale of the

Property shall be set forth in an Amended Proof of Claim filed by Nationstar and shall be subject

to the Bankruptcy Code should this bankruptcy continue. If the Note and the obligation therein

are fully satisfied and there remain any money-proceeds from the sale of the Property, then such

monies will be paid to the Trustee for the benefit of the estate.

         That upon the Debtors’ default, the filing of the movant’s Affidavit of Default, and the

termination of the automatic stay and the abandonment of the subject property as provided

herein, Fed. R. Bankr. P. 4001(a)(3) is not applicable and/or is waived and Nationstar may

immediately enforce and implement relief from the automatic stay and foreclose on the subject

property if available under State Law.

         This Stipulated Order (the applicable payment and default terms herein) shall remain

effective, upon conversion to another chapter bankruptcy.

                                          XXX END OF ORDER XXX



7952-1320-FFBB 6806917.doc mdb                         5
Case 17-13063-j13                Doc 72    Filed 05/30/19   Entered 05/30/19 10:58:03 Page 5 of 6
SUBMITTED BY:

ROSE L. BRAND & ASSOCIATES, P.C.

By: /s/Andrew P. Yarrington
   Andrew Yarrington
   Attorneys for Nationstar
   7430 Washington Street, NE
   Albuquerque, NM 87109
   Telephone: (505) 833-3036
   Andrew.Yarrington@roselbrand.com


APPROVED BY:

DAVIS MILES MCGUIRE GARDNER, PLLC

By: Approved via email on May 17, 2019
   Ronald E Holmes
   Attorney for Debtor
   320 Gold Avenue SW, Suite 1111
   Albuquerque, NM 87102
   Telephone: 505-268-3999
   rholmes@davismiles.com


By: Approved via email on May 23, 2019
   Tiffany M. Cornejo,
   Chapter 13 Trustee
   625 Silver Avenue SW Suite 350
   Albuquerque, NM 87102-3111
   Telephone: 505-243-1335

COPY TO:

Angeleen Veronica Saiz,
Debtor
10836 Fort Point Lane NE
Albuquerque, NM 87123




7952-1320-FFBB 6806917.doc mdb                        6
Case 17-13063-j13                Doc 72   Filed 05/30/19   Entered 05/30/19 10:58:03 Page 6 of 6
